Case 2:12-cv-05735-SVW-RZ Document 224 Filed 03/31/20 Page 1 of 6 Page ID #:2431




 1 Michael Tenenbaum, Esq. (No. 186850)
 2 mt@post.harvard.edu
   THE OFFICE OF MICHAEL TENENBAUM, ESQ.
 3 1431 Ocean Ave., Ste. 400
   Santa Monica, CA 90401-2136
 4
   Tel (424) 246-8685
 5 Fax (424) 203-4285
 6 Counsel for Plaintiffs
 7
 8                            UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10                                    WESTERN DIVISION

11
   ASSOCIATION DES ÉLEVEURS DE                 Case No. 2:12-cv-05735-SVW-RZ
12
   CANARDS ET D’OIES DU QUÉBEC, a
13 Canadian nonprofit corporation; HVFG
   LLC, a New York limited liability           PLAINTIFFS’ REPLY IN SUPPORT
14 company; and SEAN “HOT”                     OF MOTION FOR RECONSID-
15 CHANEY, an individual;                      ERATION OF ORDER [Dkt. 212]
                                               ON DEFENDANT’S MOTION TO
16                            Plaintiffs,      DISMISS
17
                – against –
18
   XAVIER BECERRA, in his official             Date:      April 13, 2020
19
   capacity as Attorney General of             Time:      1:30 p.m.
20 California;                                 Courtroom: 10A
21                            Defendant.       Hon. Stephen V. Wilson
22
                                               ORAL ARGUMENT REQUESTED
23
24
25
26
27
28


              PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION
Case 2:12-cv-05735-SVW-RZ Document 224 Filed 03/31/20 Page 2 of 6 Page ID #:2432




 1         Defendant’s opposition tells the Court to gloss over perhaps the most important
 2 point of Plaintiffs’ dormant Commerce Clause challenge — and to ignore that, after
 3 years of litigation in this case, in which over a dozen other States have implored the
 4 Supreme Court about the consequences of California’s overreach — another chambers
 5 of this very Court has just recognized that a similar allegation that “California has no
 6 legitimate local interest in farming conditions in other states” compels the denial of
 7 Defendant’s motion to dismiss Plaintiffs’ Pike balancing claim. North American Meat
 8 Institute v. Becerra, No. 2:19-cv-08569-CAS(FFMx), 2020 WL 919153, at *8 (C.D.
 9 Cal. Feb. 24, 2020) (“NAMI”); Dkt. 185 (3AC) at ¶ 158.
10         As explained below, reconsideration is fully warranted under the circumstances
11 here, and, while the matter of course rests within the Court’s discretion, Defendant’s
12 opposition provides no valid reason for the Court to deny reconsideration.
13 I.      The Recent Ruling by Another Chambers of This Court in NAMI Is Highly
14         Persuasive Authority Recognizing that the Allegation that California Has No
           Legitimate Local Interest in Farming Conditions in Other States Is Sufficient
15         to State a Claim under the Commerce Clause’s Pike Balancing Test.
16         Defendant insists the Court must deny reconsideration — and disregard the deci-
17 sion of another chambers of this Court in NAMI — on the ground that the new ruling
18 in NAMI is from a district court and not from the Ninth Circuit itself. Yet, contrary to
19 Defendant’s suggestion, courts in the Ninth Circuit — and specifically in the Central
20 District — recognize that a motion for reconsideration does not require that the new
21 legal authority be controlling. “[S]uccessful Rule 54(b) motions for reconsideration in
22 the Central District need not be premised on binding precedent,” and “[n]owhere does
23 [C.D. Cal. L.R. 7-18] mention that ‘controlling’ or ‘binding’ law is needed for reconsi-
24 deration.” See, e.g., Nat’l Credit Union Admin. Board v. Goldman Sachs & Co., No.
25 CV 11-6521-GW(JEMx), 2013 WL 12306438, at *3-4 (C.D. Cal. Jul. 11, 2013) (ex-
26 plaining that district court has inherent power to reconsider, even in light of “merely
27 persuasive” recent case law from outside Ninth Circuit).
28         Defendant’s citation to Doe v. Regents of the Univ. of Calif., No. 2:15-cv-02478-

                                            - 1-
               PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION
Case 2:12-cv-05735-SVW-RZ Document 224 Filed 03/31/20 Page 3 of 6 Page ID #:2433




 1 SVW-JEM, 2016 WL 11504216 (C.D. Cal. Dec. 1, 2016) (Dkt. 219 at p. 2, lns. 25-26),
 2 is puzzling because, in that case, this very Court granted reconsideration of a defense
 3 motion to dismiss in light of an obviously non-controlling case from a different circuit.
 4 Id. at *4. As this Court recognized in Doe, “[t]he Court’s analysis of the motion to
 5 dismiss the [federal claim at issue] may have differed significantly if it had analyzed the
 6 motion with the benefit of considering the [Second Circuit] decision.” Id. at *4-5
 7 (granting reconsideration and rescinding previous order of dismissal).
 8         The same result should obtain here. The NAMI decision is especially persuasive
 9 legal authority here because it addresses a similar ban of animal food products — i.e.,
10 pork and veal from animals raised in other States but not according to California’s
11 dictates — litigated by the same Defendant as in our case on a claim under Pike that
12 makes the same essential argument as Plaintiffs have made here. Plaintiffs are confident
13 that, if the Court reconsiders with the benefit of NAMI — and with the benefit of oral
14 argument — it will result in a ruling denying Defendant’s motion to dismiss Plaintiffs’
15 similar dormant Commerce Clause claim.
16         Defendant attempts to re-argue the merits of Plaintiffs’ claim, going so far as to
17 try to distinguish NAMI on the ground that, on the element of a “substantial burden”
18 on commerce, NAMI involved “allegations regarding discrimination.” (Dkt. 219 at pp.
19 4-5.) But requiring discrimination to make out a Pike claim would be illogical. Under
20 Supreme Court precedent, state laws that discriminate against commerce are virtually
21 per se unconstitutional. South Dakota v. Wayfair, Inc., 138 S.Ct. 2080, 2091 (2018).
22 Even under the Ninth Circuit’s cases, Pike balancing applies where there is no discrimi-
23 nation. Rocky Mtn. Farmers Union v. Corey, 730 F.3d 1070, 1078 (9th Cir. 2013)
24 (holding that, if limitations on out-of-state ethanol do not discriminate, “then the
25 district court should apply the balancing test established in Pike”). Just look at how the
26 Supreme Court stated the “general rule” in Pike, which it said applies in cases “[w]here
27 the statute regulates evenhandedly.” Pike v. Bruce Church, Inc., 397 U.S. 137, 142
28 (1970).

                                            - 2-
               PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION
Case 2:12-cv-05735-SVW-RZ Document 224 Filed 03/31/20 Page 4 of 6 Page ID #:2434




 1         The balance of Defendant’s opposition argues that this Court is forever glued to
 2 what it (and the Ninth Circuit) had to say based on the very different state of the plead-
 3 ings at the preliminary injunction stage back in 2012, when the allegations in support
 4 of Plaintiffs’ claim under Pike were limited to a few paragraphs. (Compare Dkt. 54
 5 [FAC] at ¶¶ 3, 105 with Dkt. 185 [3AC] at ¶¶ 3, 6, 14-15, 122-123, 157-164.) Impos-
 6 ing an even greater burden than in NAMI, as alleged in the Third Amended Complaint
 7 (and evidenced by Plaintiffs’ uncontradicted declarations [Dkts. 202-4, 202-5, 202-6]),
 8 § 25982 operates not merely to burden the market in foie gras products but to effectu-
 9 ate a complete ban on interstate and foreign commerce in them. (E.g., Dkt. 185 [3AC]
10 at ¶¶ 13-15, 70.) (What more substantial burden could there be?)
11         In any event, the merits of Plaintiffs’ Pike balancing claim — and whether its alle-
12 gations are sufficient at the pleading stage — deserve to be reconsidered in light of
13 NAMI and Plaintiffs’ further ground for reconsideration below.
14
     II.   The Court Should Grant Reconsideration to Squarely Address How
15         “Preventing Animal Cruelty in California” Could Justify § 25982 as Applied
           to Wholesome Poultry Products from Animals Raised Entirely Outside
16
           California.
17         In its January Order dismissing Plaintiffs’ Pike balancing claim, the Court held
18 that, even accepting as true the allegation that § 25982 constitutes a complete ban on
19 commerce in foie gras products — e.g., because it is impossible to produce foie gras
20 without force feeding under California’s definition — “Plaintiffs’ [sic] have not met
21 their burden in showing the ‘burden on interstate commerce clearly exceed[s] its local
22 benefits” because “[p]reventing animal cruelty in California is clearly a legitimate state
23 interest.” (Dkt. 212 at p. 5 [first emphasis and brackets in original].)
24         Instead of addressing the holding at issue, Defendant’s opposition merely reiter-
25 ates that this Court and the Ninth Circuit have interpreted § 25982 as applicable to all
26 foie gras products, regardless of their origin. Yet, describing the application of § 25982
27 is one thing; evaluating its constitutionality is quite another. As to the latter, Defen-
28 dant’s opposition never deals with the fact that a key premise of the dismissal of Plain-

                                            - 3-
               PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION
Case 2:12-cv-05735-SVW-RZ Document 224 Filed 03/31/20 Page 5 of 6 Page ID #:2435




 1 tiffs’ Pike balancing claim was that California’s “legitimate state interest” was “[p]re-
 2 venting animal cruelty in California .” (Id.) (Defendant curiously avoids so much as
 3 mentioning this portion of the January Order at issue, no doubt because even Defen-
 4 dant himself cannot defend it.) In this as-applied challenge, Plaintiffs are not even
 5 questioning California’s authority to legislate as to the farming of all ducks within
 6 California, as it has done in a separate statute that bans the force feeding of ducks in
 7 California, i.e., § 25981 — which is not the subject of Plaintiffs’ challenge.1
 8         If the Court in fact carefully considered the allegation that none of Plaintiffs’
 9 foie gras products are made from ducks raised in California — since they all come
10 from Canada and New York (Dkt. 185 at ¶¶ 13, 107) — then it is perplexing that the
11 portion of the January Order addressing Plaintiffs’ Pike balancing claim dismissed it by
12 saying that “[p]reventing animal cruelty in California is clearly a legitimate state inter-
13 est.” As a matter of basic logic — and as the court recognized in NAMI — California’s
14 interest in “[p]reventing animal cruelty in California” cannot support a ban on whole-
15 some foie gras products from animals raised in other States and countries (because
16 “California has no legitimate local interest in farming conditions in other states”).
17         If the January Order intended to hold that California’s interest in “[p]reventing
18 animal cruelty in California” (Dkt. 212 at p. 5) not only justifies a ban on sales of foie
19 gras products from ducks raised in California but also somehow allows California to
20 ban wholesome poultry products from ducks raised entirely outside California —
21 which is the precise threat that Plaintiffs face in this case — then the Court should grant
22 reconsideration to make such a holding explicit for purposes of appeal. If, on the other
23 hand, the Court is willing to recognize that (as in NAMI) even a legitimate local interest
24 in the welfare of animals in California cannot constitutionally justify a ban on whole-
25 some food products made from animals that were raised entirely beyond California’s
26
27   1
          Nor are Plaintiffs challenging § 25892 as applied to any imagined foie gras pro-
28 ducts from ducks that could have been force-fed in California — which do not even
   exist in light of § 25981’s ban on the practice of force feeding. (Dkt. 185 at ¶ 107.)
                                             - 4-
                PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION
Case 2:12-cv-05735-SVW-RZ Document 224 Filed 03/31/20 Page 6 of 6 Page ID #:2436




 1 borders based on the treatment of animals in other States (and countries), then it
 2 should grant reconsideration, rescind its January Order as to the dismissal Plaintiffs’
 3 Fourth Cause of Action, and, at minimum, hold a (first) hearing on that claim.
 4                                       CONCLUSION
 5         As now recognized by another chambers of this Court in NAMI, Plaintiffs’ alle-
 6 gations in support of their dormant Commerce Clause claim under Pike are sufficient to
 7 at least move past the pleading stage. Plaintiffs respectfully reiterate their request that
 8 the Court hold oral argument on this motion together with the parties’ pending, poten-
 9 tially dispositive cross-motions to dismiss (Dkt. 214) and for summary judgment (Dkt.
10 216). The Court has not had the parties in front of it since November 2014, i.e., in
11 more than five years. (Dkt. 154) Even if oral argument has to be scheduled at a time
12 when only appearance by telephone is possible, it is essential for a fair resolution of the
13 critical issues in this case.
14
     Dated:       March 30, 2020            Respectfully submitted,
15
                                            /s/ Michael Tenenbaum
16                                          Michael Tenenbaum, Esq.
17                                          THE OFFICE OF MICHAEL TENENBAUM, ESQ.
                                            Counsel for Plaintiffs
18
19
20
21
22
23
24
25
26
27
28

                                             - 5-
                PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION
